Title: From George Washington to Rufus Putnam, 13 February 1796
From: Washington, George
To: Putnam, Rufus


          
            Dear Sir,
            Philadelphia 13th Feby 1796
          
          You will perceive by the enclosed, that I am disposed to sell the land I possess on the Western Waters—and on what terms. Let me request the favor of you therefore, to cause these notifications to be pasted up in some conspicuous part of the Town of Mariatte, and elsewhere lower down (but above Cincinnati) in such a manner as to give them a reasonable chance of remaining there, & legible, for sometime. And I would take it kind of you, to let me know what you think the Lands lying on the Ohio, Great Kanhawa and little Miame would, or ought to sell for on the credit which is proposed to be given, by the Acre, or Tract, as they are described; which I believe is correct. With esteem & regard, I am—Dear Sir Your Obedient Hble Ser.
          
            Go: Washington
          
          
          
            P.S. Upon second thoughts, I pray you to request some friend of yours at Cincinnati to set up one or two of the Advertisements at that place.
          
        